COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '
  IN RE: RENEE CUELLAR, DIRECTLY                                No. 08-19-00035-CV
  AND DERIVATIVELY ON BEHALF OF                  '
  3 LEGENDARY TIGERS, LLC D/B/A                            AN ORIGINAL PROCEEDING
  TIPSY TIGER AND D/B/A EPTX,                    '
                                                                  IN MANDAMUS
                                Relator.         '

                                                 '

                                 MEMORANDUM OPINION

       Relator, Renee Cuellar, Directly and Derivatively on Behalf of 3 Legendary Tigers, LLC

d/b/a Tipsy Tiger and d/b/a EPTX, has filed a mandamus petition against the Honorable Francisco

X. Dominguez, Judge of the 205th District Court of El Paso County, Texas. Cuellar is challenging

Respondent’s order granting a motion filed by the Receiver, Robert Sandoval, requesting the return

of certain funds. Cuellar also filed a motion to stay the underlying proceedings. The motion for

emergency relief and the petition for writ of mandamus are denied.

       Generally, mandamus relief is appropriate only to correct a clear abuse of discretion or to

compel the performance of a ministerial duty, and where the relator has no adequate remedy by

appeal. In re Reece, 341 S.W.3d 360, 364 (Tex. 2011)(orig. proceeding); In re Prudential

Insurance Company of America, 148 S.W.3d 124, 135-36 (Tex. 2004)(orig. proceeding). The

burden is on relator to show it is entitled to mandamus relief. See In re Ford Motor Company, 165
S.W.3d 315, 317 (Tex. 2005)(orig. proceeding); Walker v. Packer, 827 S.W.2d 833, 837 (Tex.
1992)(orig. proceeding). After reviewing the mandamus petition and record, we conclude that

Relator has failed to show that she is entitled to mandamus relief. Accordingly, we deny the

motion for emergency relief and the petition for writ of mandamus.


January 30, 2019
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                             -2-